BucnANAN, J.
The record does not present to this court a clear case for the exercise of the power to issue a peremptory writ of prohibition.
This writ is only issued to a court that takes cognizance of a cause which does not belong to it, or which it is incompetent to decide. C. P. Art. 846.
In this case, it appears that the Judge of a District Court in New Orleans has granted an order of sequestration of a slave who intends to bring suit at the domicil of her master for her freedom — -as a conservatory measure, to insure the jurisdiction of the court (that of Rapides,) in which the action is to be instituted. There is nothing in our late decision in the suit of Mary Ann Logan v. Hickman, which is necessarily or apparently inconsistent with the issuing of this writ of sequestration by the District Court in New Orleans.
The case in the District Court of New Orleans will scarcely come before us by appeal; for we understand from the answer filed herein by the counsel of Mary Ann Logan, that it is not intended to prosecute -his proceedings in that court to judgment.
We gather as much from the prayer of Logan’s petition in the District Court, for sequestration. To maintain the present application, there must be a clear usurpation of jurisdiction. This case has much analogy to that of Williams v. Duer, 14 La. Rep. 531. The application for sequestration appears to be in aid of the jurisdiction of the District Court of Hickman’s domicil.
The counsel of the applicant for that writ has annexed to his answer herein, a copy of the petition which he has filed, or is about filing, in the District Court holding sessions in the Parish of Rapides; and we must presume that the sequestration ordered in the Parish of Orleans will last only so long as will be indispensable to sustaining the jurisdiction of the court in Rapides. Should the suit not be brought within a reasonable time, in Rapides, it will be the duty of the court in New Orleans to quash the sequestration.
Writ of prohibition refused, at costs of relator. (